               Case 18-41056-lkg       Doc 10     Filed 11/29/18     Page 1 of 2



                        UNITED STATES BANKRUPTCY COURT
                         SOUTHERN DISTRICT OF ILLINOIS
                             EAST ST. LOUIS DIVISION

 IN RE:                                              CASE NO. 18-41056-lkg

 Bryan M. McGee
 Keirstein L. McGee                                  CHAPTER 13
  fka Keirstein L. Broadway

 Debtor.                                             JUDGE Honorable Laura K. Grandy


                                NOTICE OF APPEARANCE


       Now comes D. Anthony Sottile, an attorney admitted to practice in the U.S. Bankruptcy
Court, Southern District of Illinois, and enters his appearance on behalf of Home Point Financial
Corporation, in the above captioned proceedings.


                                                     Respectfully Submitted,

                                                      /s/ D. Anthony Sottile
                                                     D. Anthony Sottile (IN 27696-49)
                                                     Sottile & Barile, Attorneys at Law
                                                     P.O. Box 476
                                                     Loveland, OH 45140
                                                     Phone: 513.444.4100
                                                     bankruptcy@sottileandbarile.com
               Case 18-41056-lkg      Doc 10    Filed 11/29/18    Page 2 of 2



                        UNITED STATES BANKRUPTCY COURT
                         SOUTHERN DISTRICT OF ILLINOIS
                             EAST ST. LOUIS DIVISION

 IN RE:                                             CASE NO. 18-41056-lkg

 Bryan M. McGee
 Keirstein L. McGee                                 CHAPTER 13
  fka Keirstein L. Broadway

 Debtor.                                            JUDGE Honorable Laura K. Grandy


                               CERTIFICATE OF SERVICE


       Attached is a courtesy copy for your records of the Notice of Appearance which was
entered in the case herein.

       The undersigned certifies that this document was served electronically through the
Court’s electronic mailing system pursuant to the notice generated by the Court on November
29, 2018 to the following parties:

TO TRUSTEE: Russell C. Simon, 24 Bronze Pointe, Swansea, IL 62226
TO DEBTOR’S COUNSEL: Bradley P. Olson, at 101 E. DeYoung, Marion, IL 62959

       The Notice of Appearance was further serviced by mailing, postage prepaid in the United
States Mail, using first-class postage to the following parties:

TO DEBTOR: Bryan M. McGee at P.O. Box 662, Sesser, IL 62884
TO DEBTOR: Keirstein L. McGee at P.O. Box 662, Sesser, IL 62884

                                                  Respectfully Submitted,

                                                  _/s/ D. Anthony Sottile_________
                                                  D. Anthony Sottile (IN 27696-49)
                                                  Sottile & Barile, Attorneys at Law
                                                  P.O. Box 476
                                                  Loveland, OH 45140
                                                  Phone: (513) 444.4100
                                                  bankruptcy@sottileandbarile.com
